Appeal from a decision of the Workers’ Com*708pensation Board, filed February 15,1979. The sole issue raised by the appeal is whether or not the board’s finding of no continuing causally related disability to an accidental happening on September 9, 1975 is supported by substantial evidence. The board found "based on the medical evidence in file including the report and testimony of Impartial Orthopedist, Dr. Giattini, that claimant had no disability causally related to the accident of this folder subsequent to 11/25/78.” Decision affirmed, without costs. Greenblott, J. P., Sweeney, Main, Mikoll and Herlihy, JJ., concur.